Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 1 of 10 PageID 673




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

MICHAEL MEDWIT,

              Plaintiff,

v.                                              Case No: 2:20-cv-143-JLB-NPM

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


                                      ORDER

      Plaintiff Michael Medwit seeks review of the Commissioner of Social

Security’s (“Commissioner”) final decision denying his application for supplemental

security income. (Doc. 1.) The Magistrate Judge issued a Report and

Recommendation (“R&R”) recommending that the Commissioner’s denial be

affirmed. (Doc. 24.) After careful review of Mr. Medwit’s timely objections (Doc.

25) and the record on appeal, the Commissioner’s decision is affirmed. 1

                             STANDARD OF REVIEW

      A district judge may accept, reject, or modify the magistrate judge’s report

and recommendation. 28 U.S.C. § 636(b)(1). When a party makes a timely and

specific objection to a magistrate judge's report and recommendation, the district

judge “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” Id.




      1   The Commissioner has not responded to Mr. Medwit’s objections. (Doc. 24.)
Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 2 of 10 PageID 674




      In a Social Security appeal, the Court must determine whether the ALJ’s

decision is “supported by substantial evidence in the record and is based on proper

legal standards.” Winschel v. Comm’r, 631 F.3d 1176, 1178 (11th Cir. 2011)

(quoting Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam)).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. The

Court may not decide the facts anew, reweigh evidence, or substitute its judgment

for the ALJ’s. Id. (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). Even when the Court finds that the evidence more likely supports a

different conclusion, the ALJ’s decision must be affirmed if it is supported by

substantial evidence. See Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

                                   DISCUSSION

      Mr. Medwit raises five objections to the R&R (Doc. 25), which largely mirror

his arguments—including the same case citations—in the parties’ joint

memorandum (Doc. 22). The Court will address each argument in turn.

Objection I: The ALJ improperly failed to include mental limitations in the
residual functional capacity (“RFC”) and in hypothetical questions to the
vocational expert (“VE”).

      Mr. Medwit first argues that the ALJ erred by not including any limitations

from his alleged mental impairments in either the RFC or in the ALJ’s hypothetical

questioning of the VE. (Doc. 25 at 1–5.) Relying on contradictory portions of the

record, he argues that substantial evidence does not support the ALJ’s conclusion

that Mr. Medwit could perform any past relevant work. Although Mr. Medwit’s

RFC accounts for certain physical limitations, it expressly states that “[t]here are


                                         -2-
Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 3 of 10 PageID 675




no mental health limitations.” (Tr. at 66.) 2 As the R&R correctly notes (Doc. 24 at

9–11), substantial evidence supported the ALJ’s determination that Mr. Medwit, at

most, had “minimal, if any, work-related psychological limitations.” (Tr. at 68.)

      To begin, the ALJ noted that Mr. Medwit’s medically determinable mental

impairments were nonsevere and that he had only mild limitations in the following

four areas of mental functioning: (1) understanding, remembering, or applying

information; (2) interacting with others; (3) ability to concentrate, persist, or

maintain pace; and (4) adapting or managing oneself. (Tr. at 65–66.) Then, the

ALJ performed a more detailed assessment in formulating Mr. Medwit’s RFC,

which otherwise reflects these mild limitations. (Id. at 66.) While Mr. Medwit

testified that he could not focus or function given his depression, the ALJ found that

the other evidence of record contradicted these statements. (Id. at 67–68.)

      For example, the ALJ noted that Mr. Medwit did not take his psychotropic

medication as prescribed, and despite his diagnoses of adjustment disorder with

depressed mood, his treatment history did not show more than minimal

psychologically based work-related limitations. (Id. at 65, 67.) The ALJ also

considered Mr. Medwit’s own testimony about his daily activities which also support

a finding that his mental impairments cause, at most, mild limitations. (Id.) And

the Magistrate Judge rightfully found that the above considerations—including




      2  The Commissioner filed the transcript of the administrative proceedings
(Doc. 15), which is hereinafter referred to as “Tr.” and is followed by the appropriate
page number.



                                          -3-
Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 4 of 10 PageID 676




other portions of the record, like State Agency Psychologist reports (Tr. at 68)—

constituted substantial evidence supporting the ALJ’s findings.

      That Mr. Medwit identifies other evidence in the record which may support a

different finding (i.e., greater limitations arising from mental impairments) does not

mean that the ALJ’s decision is unsupported by substantial evidence. See Adefemi

v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (“[T]he mere fact that the record

may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.”). As an illustration, Mr. Medwit’s objection points out

that Ms. Reci of SalusCare “reported Plaintiff had problems with paranoia . . .

trouble concentrating or focusing, insight was limited,” poor judgment, poor long-

term memory, poor sleep, and that he suffered from anxiety, racing thoughts,

trouble maintaining hygiene, and self isolation. (Doc. 25 at 3.) Ms. Reci noted

these issues during an intake screening on June 27, 2017. (Tr. at 398.) But only

the day before, another provider at SalusCare completed a diagnostic review form,

which concluded that Mr. Medwit is “goal directed and his thoughts followed logical

sequence . . . [j]udgment and insight is good at this time . . . kept good eye contact

and his mood was positive and his affect was appropriate.” (Id. at 408.) The R&R

cites other similar treatment notes that the ALJ considered which, taken together

and notwithstanding the favorable evidence Mr. Medwit cites, constitute

substantial evidence for the ALJ’s RFC determination. (Doc. 24 at 9–10.)

      For these reasons, the ALJ neither erred in formulating Mr. Medwit’s RFC,

nor by using that RFC in the hypotheticals posed to the VE. As the R&R aptly




                                          -4-
Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 5 of 10 PageID 677




notes, the ALJ was not required to include unsupported limitations in his

hypotheticals. (Doc 24 at 11); see Crawford, 363 F.3d at 1161 (“[T]he ALJ was not

required to include findings in the hypothetical that the ALJ had properly rejected

as unsupported.”). Accordingly, Mr. Medwit’s first objection does not constitute

reversible error.

Objection II: The ALJ erred in failing to obtain or provide a mental [RFC]
assessment.

      Next, Mr. Medwit re-raises a confusing argument that the ALJ erred by not

providing a mental RFC assessment despite finding that Mr. Medwit “exhibited fair

insight and judgment.” (Doc. 25 at 5–7 (citing Tr. at 66).) He contends that “fair”

is equivalent to at least a “moderate” limitation and relies on several cases

discussing this point. (Id.) As the Magistrate Judge noted, the “premise of this

argument is incorrect.” (Doc. 24 at 11.) In short, the cases Mr. Medwit cited deal

with how the term “fair” is defined in certain social security forms not at issue here.

(Id. at 12.) Additionally, Mr. Medwit conflates “insight and judgment” with the

four areas of mental functioning (Tr. at 65) that may sustain a limitation, of which

“insight and judgment” are not a criterion. (Doc. 24 at 11.) For the reasons stated

in the R&R (id.), this argument also fails.

Objection III: The ALJ’s refusal to order a physical consultative
examination to include bilateral shoulder x-ray constituted a failure to
adequately develop the record.

      Third, Mr. Medwit argues that the ALJ violated his obligation to develop a

full and fair record when the ALJ did not request a consultative examination

despite Mr. Medwit’s testimony of severe shoulder pain. (Doc. 25 at 8–14.) Mr.




                                         -5-
Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 6 of 10 PageID 678




Medwit notes that “[a]bout six weeks after the ALJ issues his decision,” an x-ray

revealed “severe loss and irregularity of [his shoulder’s] joint surfaces.” (Doc. 25 at

8 (emphasis added).) To find error on this point would require an exacting

standard not supported by law. See Ingram v. Comm’r, 496 F.3d 1253, 1269 (11th

Cir. 2007) (The ALJ “is not required to order a consultative examination as long as

the record contains sufficient evidence for the [ALJ] to make an informed decision”).

      Mr. Medwit recognizes as much by arguing that “an ALJ reversibly errs by

not ordering a consultative examination when required for an informed

decision.” (Doc. 25 at 14 (emphasis added).) But the record here—including the

medical evidence and Mr. Medwit’s own testimony—provided more than enough

evidence for the ALJ to make an informed decision. The R&R summarizes the

portions of the record that the ALJ considered in finding that Mr. Medwit can

engage in light work notwithstanding his shoulder pain. (Doc. 24 at 14–17.) The

ALJ determined that evidence contradicted Mr. Medwit’s testimony about the

severity of his shoulder pain. And Mr. Medwit does not identify sufficient evidence

which may have given rise to the inference that the ALJ should have further

explored this issue through a consultative exam. 3 Needless to say, an examination




      3  The objection only cites an excerpt of one treatment note summarizing Mr.
Medwit’s past medical history as “shoulder pain, neck pain.” (Doc. 25 at 8 (citing Tr.
at 412).) Otherwise, Mr. Medwit has not established the necessary prejudice
justifying remand. Salazar v. Comm’r, 372 F. App’x 64, 67 (11th Cir. 2010) (“In
determining whether it is necessary to remand a case for development of the record,
this [c]ourt considers ‘whether the record reveals evidentiary gaps which result in
unfairness or clear prejudice.’” (quoting Brown v. Shalala, 44 F.3d 931, 935 (11th Cir.
1995))).



                                         -6-
Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 7 of 10 PageID 679




that occurred after the ALJ’s decision cannot constitute such record evidence. And,

in any event, the R&R interestingly notes that Mr. Medwit presented this

examination to the Appeals Council, which found “it did not relate to the period at

issue and denied Medwit’s request for review”—a contention Mr. Medwit does not

challenge. (Id. at 16.) At bottom, the ALJ did not fail to develop a full and fair

record. The record is clear that substantial evidence about Mr. Medwit’s shoulder

pain existed, thereby allowing the ALJ to make an informed decision. There was

simply no need for the ALJ to order a consultative examination. 4

Objection IV: The ALJ erred in failing to include limitations relevant to
Plaintiff’s shoulder impairment in the RFC and in hypothetical questions
to the VE.

      Mr. Medwit’s fourth objection is a continuation of his previous argument.

Specifically, he argues that the ALJ committed error by not including any

limitations accounting for his shoulder pain in the RFC or the ALJ’s hypothetical to

the VE. (Doc. 25 at 14–16.) This argument fails principally for the same reasons

as Mr. Medwit’s third objection. But, to reiterate, the ALJ relied on substantial

evidence in the record which contradicted Mr. Medwit’s testimony on the severity of


      4  Mr. Medwit’s objection notes that the ALJ reserved ordering a consultative
examination until after the hearing. (Doc. 25 at 9.) It also cites a portion of the
hearing where the ALJ explained to Mr. Medwit’s attorney the basis of his
decision. (Id.) There, the ALJ explained that he reviewed the record and “didn’t see
anything about the bilateral shoulders before,” to which the attorney pointed out Mr.
Medwit’s own written statements. (Id. (citing Tr. at 80–81).) The ALJ then cited
specific exhibits within the record that the ALJ reviewed, noting that there “was no
complaints of shoulder [pain]” and Mr. Medwit’s attorney responded, “I concur.” (Id.
(emphasis added).) This exchange underscores why the ALJ did not need a
consultative examination in reaching a fully informed decision about Mr. Medwit’s
shoulder pain with the record before him.



                                         -7-
Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 8 of 10 PageID 680




his shoulder pain and resulting impairment in formulating the RFC. (Doc. 24 at

17–19.) “The ALJ reviewed years of medical evidence with little or no treatment

notes indicating any shoulder impairment” (id. at 16) supporting Mr. Medwit’s

conclusory assertion that he be “properly limited to sedentary work” (Doc. 25 at

15). 5 Finally, as with Mr. Medwit’s first objection, the ALJ did not need to include

findings that the record did not support in his hypothetical to the VE. Crawford,

363 F.3d at 1161.

Objection V: The ALJ’s finding that Plaintiff could perform past relevant
work as a real estate agent was unsupported by substantial evidence.

      Lastly, Mr. Medwit argues that the ALJ erred in determining Mr. Medwit

could perform the job of real estate agent for at least two reasons. First, Mr.

Medwit argues that during the relevant period, he only made one sale as a real

estate agent, and a “single real estate sale does not constitute substantial gainful

activity and . . . does not constitute past relevant work.” (Doc. 25 at 17.) Yet Mr.

Medwit cites no case in support of that conclusion. Instead, the Court agrees with




      5  While not central to the Court’s analysis on this point, it must be noted that
the ALJ still limited Mr. Medwit to light work, and Mr. Medwit does not otherwise
argue how his shoulder problems preclude this RFC finding. (Doc. 24 at 18); Ellison
v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (“[T]he claimant bears the burden
of proving that he is disabled, and, consequently, he is responsible for producing
evidence in support of his claim.”). Mr. Medwit’s own allegations are not objective
medical evidence which may have required either a consultative examination or more
restrictive limitations in the RFC. See 20 C.F.R. § 416.929(a) (“[S]tatements about
your pain or other symptoms will not alone establish that you are disabled. There
must be objective medical evidence from an acceptable medical source that shows you
have a medical impairment(s) . . . .”). Absent a showing of such evidence during the
relevant period of inquiry (not after), Mr. Medwit’s third and fourth objections are
unpersuasive.



                                         -8-
Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 9 of 10 PageID 681




the R&R that under the relevant Social Security regulations and applicable

caselaw, Mr. Medwit’s commission of $12,230 in 2005 “averaged over the course of

the year would equate to about $1,019 per month, which qualifies as substantial

gainful activity.” (Doc. 24 at 21–22.)

      But even if Mr. Medwit were correct in that his real estate agent employment

did not qualify as past relevant work, the R&R explains that the ALJ “noted that

this job was performed long enough to learn and was performed within the relevant

time frame.” (Id. at 21 (citing Tr. at 68).) When the ALJ posed a hypothetical

containing the limitations of Mr. Medwit’s RFC, the VE testified that such an

individual could perform the job of real estate agent. (Tr. at 116); Harris v. Astrue,

No. 8:09-cv-670-T-TBM, 2010 WL 3463590, at *7 (M.D. Fla. Sep. 2, 2010) (“[E]ven if

such work was not considered to be past relevant work, [p]laintiff was still capable

of doing [this] type [of] job as []he performed them.”). On that point, Mr. Medwit

argues that he “would have also been unable to perform the job of real estate

agent . . . both because of his mental limitations and because he should have been

limited to at most sedentary work due to his shoulder impairment.” (Doc. 25 at 17

(emphasis added).) The Court has already rejected Mr. Medwit’s argument that

his RFC should have included greater limitations accounting for mental health and

shoulder impairments. Accordingly, his argument now, which necessarily flows

from those already rejected premises, must also fail. 6



      6 One final point is worth mentioning. At the hearing, Mr. Medwit’s
attorney posed a hypothetical to the VE containing a more restrictive RFC than
what the ALJ ultimately determined: “light [work] hypothetical; simple, routine


                                         -9-
Case 2:20-cv-00143-JLB-NPM Document 26 Filed 03/25/21 Page 10 of 10 PageID 682




                                   CONCLUSION

       Based upon the foregoing, it ORDERED that:

       1.     Mr. Medwit’s objections to the Magistrate Judge’s R&R (Doc. 25) are

              OVERRULED.

       2.     The R&R (Doc. 24) is ADOPTED and made part of this Order.

       3.     The final decision of the Commissioner is AFFIRMED.

       4.     The Clerk is DIRECTED to terminate any pending deadlines and

              close the file.

       ORDERED at Fort Myers, Florida, on March 25, 2021.




 work, if I add to that occasionally interaction [sic] with public, coworkers, and
 supervisor.” (Tr. at 118–19 (emphasis added).) In response to this RFC which
 included certain limitations for mental impairments (e.g., occasional interaction),
 the VE testified that Mr. Medwit could perform the job of cleaner/housekeeper
 which is light-level work with an SVP of 2 and of which there are 700,000 jobs in
 the national economy. (Id. at 118.) While the ALJ did not identify the
 cleaner/housekeeper job as an alternative finding, given the VE’s unchallenged
 testimony, any remand would be futile. See McLain v. Astrue, No. 8:06-cv-2156-T-
 TBM, 2008 WL 616094, at *7 (M.D. Fla. Mar. 3, 2008) (“The error, however, in and
 of itself, does not warrant a remand given that the VE identified three other jobs
 [p]laintiff ostensibly could perform in response to the [] hypothetical question.”).
 Accordingly, any remand would be an exercise in futility as substantial evidence
 supports the ALJ’s conclusion that Mr. Medwit is not disabled, as set forth in the
 applicable standard. See generally Wright v. Barnhart, 153 F. App’x 678, 684
 (11th Cir. 2005) (“[W]hen an incorrect application of the regulations results in
 harmless error because the correct application would not contradict the ALJ’s
 ultimate findings, the ALJ’s decision will stand”); see also Diorio v. Heckler, 721
 F.2d 726, 728 (11th Cir. 1983).



                                        - 10 -
